Citation Nr: 9927458	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971, and from December 1971 to February 1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision which, in pertinent part, denied 
service connection for a stomach disorder.  A Board hearing 
was requested and scheduled, but the veteran failed to report 
for such hearing.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a stomach 
disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a stomach 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's established service-connected disabilities 
include eczema with a history of granuloma annulare, plantar 
warts of the left foot, inactive pulmonary tuberculosis, and 
internal hemorrhoids.

The veteran served on active duty from October 1968 to 
October 1971, and from December 1971 to February 1989.  His 
service medical records are negative for a chronic stomach 
disorder.  On medical examination performed for retirement 
purposes in November 1988, the veteran's abdomen and viscera 
were clinically normal.  In a report of medical history 
completed in conjunction with the separation medical 
examination in November 1988, the veteran denied a history of 
stomach, liver, or intestinal trouble. 

At a May 1989 VA examination, the veteran reported that he 
had been hospitalized for bleeding into his stomach at 
Tripler Hospital.  He later said that he was treated for 
gastrointestinal bleeding in April 1989.  He denied abdominal 
pain and indigestion, and reported occasional bleeding from 
hemorrhoids.  On examination, the veteran's abdomen was flat, 
soft, and non-tender.  There were no palpable organs or 
masses.  The veteran's stool was negative for occult blood.  
A stomach disorder was not diagnosed.

In August 1995, the veteran submitted a claim for service 
connection for a stomach disorder.

VA outpatient treatment records dated from 1995 to 1997 are 
negative for treatment of a stomach disorder. 

At a March 1996 VA general medical examination, the veteran 
stated that eleven days after separation from service, he was 
brushing his teeth when he had severe hematemesis.  He 
reported that he had no pulse and was taken to Tripler Army 
Hospital, where he had laser surgery for a "tear" in his 
stomach.  He stated that he was currently doing fine with 
respect to his stomach, and could eat anything he wanted.  He 
said he preferred not to eat at all as he did not enjoy 
eating.  On examination, the veteran's digestive system was 
normal.  The pertinent diagnosis was a history of a stomach 
condition which appeared to be a laceration of the stomach, 
controlled with endoscopic surgery, presently normal, with a 
normal physical examination.

By a statement dated in March 1997, the veteran asserted that 
his service-connected
granuloma annulare affected all major and secondary organs, 
and caused or aggravated a current stomach disorder.  By a 
statement dated in April 1997, the veteran asserted that his 
current stomach disorder was incurred during service.

At an October 1997 VA stomach examination, he reported that 
his stomach remained the same as on VA examination in 1996; 
he denied vomiting, bleeding, and melena.  He later stated 
that he vomited once weekly but no blood was present.  He 
denied recent hematemesis.  He said he had always been thin 
and preferred not to eat.  On examination, the veteran was 
not anemic, and there was no pain.  His abdomen was tender in 
the epigastric area with no rebound tenderness.  An upper 
gastrointestinal X-ray study showed gastric hypersecretion, 
with a spastic and mildly deformed duodenal bulb, with no 
active peptic ulcer disease.  The pertinent diagnoses were 
granuloma annulare, currently in remission, and status post 
gastrointestinal bleed with a current normal stomach 
examination and a normal upper gastrointestinal X-ray study.

A February 1998 VA outpatient treatment record shows that the 
veteran reported drinking twelve beers daily for ten years.  
On review of systems, the examiner noted that the veteran 
vomited twice weekly secondary to alcohol, and denied nausea, 
diarrhea, and constipation.  On examination of the veteran's 
abdomen, there were positive bowel sounds, and the abdomen 
was soft and non-tender.  There was no organomegaly.  The 
pertinent diagnoses were alcohol dependence and history of 
gastric tear.

The RO repeatedly asked the veteran to submit medical records 
of claimed treatment for a stomach condition shortly after 
service, and the RO told him it would attempt to obtain the 
records if he submitted a release form; however, the veteran 
did not respond.  See April 1998 supplemental statement of 
the case, May 1998 RO letters to the veteran, and August 1998 
supplemental statement of the case.

In a June 1999 written presentation, the veteran's 
representative requested that the case be remanded to obtain 
copies of the veteran's 1989 treatment at Tripler Army 
Hospital, and for an examination by a specialist in 
gastroenterology.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran claims service connection for a stomach disorder 
which he asserts was either incurred during military service 
or was caused or aggravated by his service-connected eczema 
with a history of granuloma annulare.   His claim presents 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The Board notes that the veteran's representative has 
requested that the veteran's claim be remanded for another 
examination and to obtain post-service medical records.  The 
RO asked the veteran to submit records of alleged treatment 
for a stomach condition shortly after service (or to submit a 
release form so that the RO could get the records).  In any 
event, as discussed below, the Board concludes that the claim 
is not well grounded, and therefore there is no VA duty to 
assist under 38 U.S.C.A. § 5107(a), and a remand is not 
appropriate.  Morton v. West, 12 Vet.App. 477 (199); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The service medical records are negative for a diagnosis of a 
chronic stomach disorder.  Post-service medical records are 
negative for a diagnosis of a chronic stomach disorder.  At 
an October 1997 VA stomach examination, an upper 
gastrointestinal X-ray study showed gastric hypersecretion, 
with a spastic and mildly deformed duodenal bulb, with no 
active peptic ulcer disease.  The pertinent clinical 
diagnoses were granuloma annulare, currently in remission, 
and status post gastrointestinal bleed with a current normal 
stomach examination and a normal upper gastrointestinal X-ray 
study.

The veteran has asserted that he incurred a stomach disorder 
either during his period of active service or as a result of 
his service-connected granuloma annulare.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran has not presented medical evidence of a current 
diagnosis of a stomach disorder as required for a well-
grounded claim.  Although some recent evidence indicates 
there is gastric hypersecretion, with a spastic and mildly 
deformed duodenal bulb, the veteran has not submitted medical 
evidence linking this to service or to an established 
service-connected condition including the service-connected 
eczema with a history of granuloma annulare; without such 
competent medical evidence, the claim is not well grounded.  
38 U.S.C.A. § 5107(a); Libertine, supra; Caluza, supra.  For 
these reasons, the claim must be denied as not well grounded.



ORDER

Service connection for a stomach disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

